ACCEPTED
                                                                                                  03-15-00301-CV
                                                                                                          5612691
                                                                                       THIRD COURT OF APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                                             6/10/2015 9:01:29 AM
                                                                                                JEFFREY D. KYLE
                                                                                                           CLERK
                      DAVID A. MENDOZA, ATIORNEY AT LAW
                                MENDOZA    LAW OFFICES, PLLC
                                  608   S. GUADALUPE STREET
                                 SAN MARCOS, TEXAS       78666               RECEIVED IN
                                                                        3rd COURT OF APPEALS
                                                                            AUSTIN, TEXAS
                                                                        6/10/2015 9:01:29 AM
                                                                          JEFFREY D. KYLE
                                                                                Clerk
June 2, 2015

Ms. Lori Schmid
CSR, Hays County Court at Law
Hays County Government Center
712 S. Stagecoach Trail, Suite 2292
San Marcos, Texas 78666

RE:            WRlT HABEAS CORPUS - State of Texas v. Jose Concepcion Loredo
Cause No.:     095790 (ABI-FV)
3;a COA#:      03-15-00301-CR

Dear Ms. Schmid:

We received notice that the Third Court of Appeals received a copy of the reporter's record. By
letter dated April 22, 2015, we requested that you forward the reporter's record to the Texas Court
of Criminal Appeals in accordance with articles 11.07 (3 )( c) and 11.09. Additionally, we paid your
fee of $75 by check# 2414 to do the same.

On May 12, 2015, you informed this office that you could not file the transcript until we filed a
notice of appeal with the Third Court of Appeals. Consequently, we filed a notice of appeal with
the Third Court of Appeals. Please send me a copy of the transcript.

If you have any questions, do not hesitate to contact me at 512-757-8830.




David A. Mendoza
Attorney at Law
SBN 24046426

Cc:   Hays County District Attorney, via facsimile 512-393-7619
                                                                    /
      Third Court of Appeals, P.O. Box 12547, Austin, Texas 78711-2547




 • PH: 512-757-8830 • MENDOZAONE@YAHOO.COM • WWW.DOZALAW.COM • FAX: 512-878-8426 •